DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites, “A microcontroller comprising: a first terminal configured to communicate with a power adaptor, the power adaptor to provide power to a device in a hiccup mode and in a latch mode; and a second terminal to communicate with a processor of a computer device” in lines 1-4 respectively, which is not fully supported by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosotani et al. (US 2014/0376273).
Regarding Claim 1, Hosotani discloses a power adaptor to provide output power to a device in a hiccup mode and a latch mode (Figures 1-17), the power adaptor comprising: 

detect an overcurrent event at the converter (comprising 222, 223, Figure 8, first overcurrent detection, t1 to t2, Figures 3-5), 
enable the hiccup mode in response to an overcurrent event (overcurrent protection operation (HICCUP), Figure 5B, Self recovery mode/Hiccup mode S12, S13, S14, Y at S14 to START, Figure 6, Paragraph 65), 
when in the hiccup mode, pause power output of the converter when the overcurrent event is detected (switching stopped t2 to t3, Figure 5B),
count a number of overcurrent events at the converter within a time period (counting during t4-t5, Figures 3B, 4, 5B, Figure 6, CNT counting the current detection signal has not exceeded the overcurrent detection threshold has not reached a predetermined number, Paragraph 11, 65); 
compare the number of overcurrent events to a threshold number (comparing the count CNT to a threshold number 5, Figures 3-6, CNT during t4 to t5 period is compared, Figure 5B, Paragraph 65), 
disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number (switching stopped at t5, Figure 5B, S12 to END, Figure 6, Paragraph 65);
when in the latch mode, switch off the power output of the converter when the number of overcurrent events passes the threshold number (t1 to t2 overcurrent detection, at t2 switch off power output, Figure 5A, S12 to END, Figure 6, Paragraph 65); and 


Claim 11 basically recites a device comprising a power adaptor recited in the preamble of Claim 1 and a circuit with corresponding limitations as recited in Claim 1. 
Regarding Claim 12, Hosotani discloses the device of Claim 11, wherein the circuit comprises a microcontroller (comprising 219, 213, 214, Figure 8) and an overcurrent detector connected to the microcontroller (comprising 222, 223, Figure 8).
Regarding Claim 13, Hosotani discloses the device of Claim 11, wherein the circuit is integrated with the power adaptor (200 is integrated with the power adapter, Figure 1).
Regarding Claim 15, Hosotani discloses the device of Claim 11, wherein the circuit is to detect the continuous overcurrent events with reference to a threshold number of overcurrent events (comparing the count CNT to a threshold number 5, Figures 3-6, CNT during t4 to t5 period is compared, Figure 5B, Paragraph 65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine et al. (US 2016/0204632, IDS Document) in view of Persson et al. (US 9,214,804, IDS Document).
Regarding Claim 1, Kleine discloses a power adaptor to provide output power to a device in a hiccup mode and a latch mode (Figures 1-6, comprising 101 and associated circuitry/system, Figure 1), the power adaptor comprising: 
a converter (comprising 150, Figure 1); and 
a circuit (comprising 114, 130, 118, 142, 144, Figure 1) to detect an overcurrent event at the converter (114 coupled to the output of 150, Figure 1),
enable the hiccup mode in response to an overcurrent event (Paragraph 22),
 when in the hiccup mode, pause power output of the converter when the overcurrent event is detected (155 receiving detected signal input to output to 103, 102, Figure 1, Paragraph 23), 
count a number of overcurrent events at the converter within a time period (comprising 128, Figure 1); 

when in the latch mode, switch off the power output of the converter when the number of overcurrent events passes the threshold number (Paragraph 23, “….counter/filter 128 before the counter/filter 128 sends a signal to disable either the PWM logic 103 or the adapter switch logic 107….each time the counter/filter 128 receives a comparison signal indicating an overcurrent condition, a counter is incremented until the programmed number of comparisons is reached”).
Kleine does not specifically disclose the circuit disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device. 
	Persson discloses a power adaptor (Figures 1-6) comprising a circuit configured to disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number (at S340 in Figure 8) and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device (S350, S360 to STOP in Figure 8, Column 3, lines 33-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the power adaptor of Kleine, details (as 
Regarding Claim 6, Kleine discloses a microcontroller (comprising 100, Figure 1) comprising: 
a first terminal to communicate with a power adaptor, the power adaptor to provide power to a device in a hiccup mode and a latch mode (a terminal coupled to adapter 101, Figure 1, Paragraph 22); and 
a second terminal to communicate with a processor of a computer device (terminal coupled to system load/computer device 108, Figure 1), the microcontroller to:
determine an overcurrent event at the power adaptor (comprising RSENSE 114, 122, 126, Figure 1, comprising 406, 408, 410, Figure 4);
enable the hiccup mode or latch mode in response to an overcurrent event (Paragraph 22),
when in the hiccup mode, pause power output of the converter when the overcurrent event is detected (155 receiving detected signal input to output to 103, 102, Figure 1, Paragraph 23);
 count a number of overcurrent events at the power adaptor within a time period (comprising 128, Figure 1, Paragraph 23, “there may be a programmable duration of time in which the counter/filter 128 consistently receives a comparison signal that indicates an overcurrent state…”);
compare the number of overcurrent events to a threshold number and to output a shutdown signal when the number of overcurrent events passes the threshold number (Paragraph 23, “there may be a programmable number of comparisons in which a 
Kleine does not specifically disclose the circuit disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device. 
	Persson discloses a power adaptor (Figures 1-6) comprising a circuit configured to disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number (at S340 in Figure 8) and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device (S350, S360 to STOP in Figure 8, Column 3, lines 33-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the microcontroller of Kleine, details (as shown in flow chart of Figure 8) as taught by Persson, to assist the user/operator of the system for trouble shooting/maintenance purposes.

Regarding Claim 7, combination of Kleine and Persson discloses the microcontroller of claim 6, wherein the microcontroller is to output the shutdown signal to the power adaptor to command the power adaptor to switch off a converter (output of 155 to 103, 107 150, 102, Figure 1, (Paragraph 22, “…When either the counter/filter 128 
Regarding Claim 9, combination of Kleine and Persson discloses the microcontroller of claim 6, wherein the microcontroller is to output a reset signal to the power adaptor to pause power output of a converter in response to detection of the overcurrent event (output of 155 to 103, 107 150, 102, Figure 1, Paragraph 22, “….. after being turned off, the adapter switch logic 107 may direct the adapter switch 102 to turn on allowing the current through the adapter switch 102 to gradually increase until it operates normally or it redevelops an overcurrent condition” Paragraph 22).
Regarding Claim 11, Kleine discloses a device (Figures 1-6, 100, Figure 1) comprising: 
a power adaptor (comprising 101, Figure 1) to provide output power in a hiccup mode and a latch mode (output of 155 to 103, 107 150, 102, Figure 1, Paragraphs 22-23), the power adaptor to output power to charge a cell (comprising 106 receiving power from 101, Figure 1); and 
a circuit (comprising 155, Figure 1) to enable the hiccup mode and disable the latch mode in response to no detection of continuous overcurrent events at the power adaptor (Paragraph 22, “….. after being turned off, the adapter switch logic 107 may direct the adapter switch 102 to turn on allowing the current through the adapter switch 102 to gradually increase until it operates normally or it redevelops an overcurrent condition” Paragraphs 23, 44),

Kleine does not specifically disclose the circuit further to disable the latch mode when the power adaptor is manually disconnected and reconnected to the device.
Persson discloses a power adaptor (Figures 1-6) comprising a circuit configured to disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number (at S340 in Figure 8) and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device (S350, S360 to STOP in Figure 8, Column 3, lines 33-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Kleine, details (as shown in flow chart of Figure 8) as taught by Persson, to assist the user/operator of the system for trouble shooting/maintenance purposes.
Regarding Claim 12, combination of Kleine and Persson discloses the device of Claim 11, wherein the circuit comprises a microcontroller (comprising 155, Figure 1, Paragraph 27, “…the monitor and control circuit 155 is an integrated circuit that is comprised of the comparators 122, 126, 132, and 138; the adapter switch logic 107; the PWM logic 103; the counter/filter 128; and the duty cycle filter 134…”, Paragraph 22) 
Regarding Claim 13, combination of Kleine and Persson discloses the device of Claim 11, wherein the circuit is integrated with the power adaptor (Figure 1, Paragraph 13, Paragraph 27, “…… the monitor and control circuit 155 is an integrated circuit that is comprised of the comparators 122, 126, 132, and 138; the adapter switch logic 107; the PWM logic 103; the counter/filter 128; and the duty cycle filter 134.  In alternative implementations, other components within the hybrid charger 160 may form a part of the monitor and control circuit 155 with the exception of the inductor 112”).
Regarding Claim 15, combination of Kleine and Persson discloses the device of Claim 11, wherein the circuit is to detect the continuous overcurrent events with reference to a threshold number of overcurrent events (Paragraph 23, “…..a programmable number of comparisons in which a number of overcurrent comparisons are registered by the counter/filter 128 before the counter/filter 128 sends a signal to disable either the PWM logic 103 or the adapter switch logic 107.  For example, each time the counter/filter 128 receives a comparison signal indicating an overcurrent condition, a counter is incremented until the programmed number of comparisons is reached”).

Claims 2-3, 8, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine et al. (US 2016/0204632, IDS Document) in view of Persson et al. (US 9,214,804, IDS Document) and Liu et al. (US 2007/0035895, IDS Document).
Claims 2-3, combination of Kleine and Persson discloses the power adaptor of Claim 1, wherein the circuit is coupled to a computer device connected to the power adaptor (system load/computer device 108, Figure 1). Kleine does not specifically disclose the circuit is to communicate a signal indicative of the pause/switch off of power output of the converter to a microcontroller of the computer device.
Liu discloses a power converter (Figures 1-2) comprising a circuit (comprising 110, Figure 1) that communicate a signal indicative of the pause/switch off of power output of the converter to a microcontroller of the computer device (Paragraph 12, “….Adaptive current limiter 110 may also be configured to send an over-current signal to wireless modem 100, via an over-current line 116, if for example, the current draw of the PA exceeds an over-current level.  Adaptive current limiter 110 may also send an error signal to a user of the system, via host interface 102, if for example, the antenna mismatch is detected by system 10”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communication interface/circuit as taught by Liu in the power adaptor of Kleine, to notify the user of an error/fault condition (see Liu, Paragraph 12).  

Regarding Claim 8, combination of Kleine and Persson does not disclose the microcontroller is to output the shutdown signal to trigger the computer device to output a power shutdown notification at a user interface of the computer device.
Liu discloses a power converter (Figures 1-2) comprising a circuit (comprising 110, Figure 1) that communicate a signal indicative of the pause/switch off of power output of the converter to a microcontroller of the computer device (Paragraph 12, 
Regarding Claim 10, combination of Kleine and Persson discloses the microcontroller of Claim 6, wherein the microcontroller is to output a reset signal in response to detection of the overcurrent event (Paragraphs 22-23). Kleine does not specifically disclose the reset signal being to trigger the computer device to output a reset notification at a user interface of the computer device.
Liu discloses a power converter (Figures 1-2) comprising a circuit (comprising 110, Figure 1) that communicate a signal to trigger an indication a pause/switch off of power output of the converter to a microcontroller of the computer device (Paragraph 12, “….Adaptive current limiter 110 may also be configured to send an over-current signal to wireless modem 100, via an over-current line 116, if for example, the current draw of the PA exceeds an over-current level.  Adaptive current limiter 110 may also send an error signal to a user of the system, via host interface 102, if for example, the antenna mismatch is detected by system 10”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 
Regarding Claim 14, combination of Kleine and Persson discloses the device of Claim 11, wherein the circuit is coupled to a computer device connected to the power adaptor (system load/computer device 108, Figure 1). Kleine does not specifically disclose the circuit is to trigger an indication of the hiccup mode, the latch mode, or both the hiccup mode and the latch mode at a user interface of the computer device.
Liu discloses a power converter (Figures 1-2) comprising a circuit (comprising 110, Figure 1) that communicate a signal to trigger an indication a pause/switch off of power output of the converter to a microcontroller of the computer device (Paragraph 12, “….Adaptive current limiter 110 may also be configured to send an over-current signal to wireless modem 100, via an over-current line 116, if for example, the current draw of the PA exceeds an over-current level.  Adaptive current limiter 110 may also send an error signal to a user of the system, via host interface 102, if for example, the antenna mismatch is detected by system 10”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communication interface/circuit as taught by Liu in the combination device, to notify the user of an error/fault condition or the operating mode of the device (see Liu, Paragraph 12).  
Claims 2-3, 14, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotani et al. (US 2014/0376273) in view of Liu et al. (US 2007/0035895, IDS Document).
Claims 2-3, Hosotani discloses the power adaptor of Claim 1, wherein the circuit is coupled to a load/electronic apparatus connected to the power adaptor (load coupled to output terminal PO(+), PO(-), Figure 1, Paragraph 12, 40). Hosotani does not specifically disclose the load being a computer device and the circuit is to communicate a signal indicative of the pause/switch off of power output of the converter to a microcontroller of the computer device.
Liu discloses a power converter (Figures 1-2) comprising a circuit (comprising 110, Figure 1) that communicate a signal indicative of the pause/switch off of power output of the converter to a microcontroller of a computer device (Paragraph 12, “….Adaptive current limiter 110 may also be configured to send an over-current signal to wireless modem 100, via an over-current line 116, if for example, the current draw of the PA exceeds an over-current level.  Adaptive current limiter 110 may also send an error signal to a user of the system, via host interface 102, if for example, the antenna mismatch is detected by system 10”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communication interface/circuit as taught by Liu in the power adaptor of Hosotani, to notify the user of an error/fault condition (see Liu, Paragraph 12).  
Regarding Claim 14, Hosotani discloses the device of Claim 11, wherein the circuit is coupled to a load/electronic apparatus connected to the power adaptor (load coupled to output terminal PO(+), PO(-), Figure 1, Paragraph 12, 40). Hosotani does not specifically disclose the circuit is to trigger an indication of the hiccup mode, the latch mode, or both the hiccup mode and the latch mode at a user interface of the computer device.

Claims 6-10 basically recite a microcontroller configured to have corresponding limitations as the circuit of Claim 1, and specifically reciting that the microcontroller comprising: a first terminal configured to communicate with a power adaptor, the power adaptor to provide power to a device in a hiccup mode and in a latch mode; and a second terminal to communicate with a processor of a computer device included in Claims 2-3 and to output the shutdown signal or a rest signal to the to the power adaptor to switch off a converter or send notification at a user interface of the computer device as limited in Claims 7-10 (notification signal limitation recited in the device of Claim 14). Combination Hosotani and Liu having the limitations of Claims 1-3 and device of 14 rejected as discussed above, Claims 6-10 are rejected at least for the same reasons as for Claims 1-3 and 14.

Response to Arguments
Applicant's arguments filed on 7/19/2021 have been fully considered but they are rendered moot in view of new grounds of rejection necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/14/2021